UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

JOHNNY L. HARRIS, j
Plaintiff, j
v. j Civil Action N0. 11-0483 (RCL)

KATHLEEN G. SEBELIUS, j
Defendant. j

)

MEMORANDUM OPINION

United States Magistrate Judge Deborah A. Robinson denied without prejudice
defendant’s original motion to dismiss plaintiffs 228-page complaint and directed plaintiff,
proceeding pro se, to file an amended complaint "no more than 20 pages long" that complies
with the pleading requirements of Rule S(a) of the Federal Rules of Civil Procedure. Mem.
Order (Feb. 6, 2012). Plaintiff filed an amended complaint [Dkt. # Zl] and defendant has
renewed her motion to dismiss pursuant to 28 U.S.C. § l9l S(e)(Z)(B)(i) and (ii) and Rules S(a),
l0(a), l.'l(b)(l) and l2(b)(6). Def.’s Renewed l\/Iot. to Dismiss [Dkt. # 26]. Plaintiff has opposed
defendant’s motion. Court Ordered Reply ("Pl.’s Opp’n") [Dkt. # 301 For the following
reasons, the Court will grant defendant’s motion to dismiss under Rule lZ(b)(I) for lack of
subject matter jurisdiction.

LEGAL STANDARD
Federal courts are courts of limited jurisdiction When a party files a motion to dismiss

for lack of subject matter jurisdiction under Rule l2(b)(l), "the plaintiff[ ] bear[s] the burden of

proving by a preponderance of the evidence that the Court has subject matter jurisdiction."

Carney Hosp. Transz`tz'onal Care Unz't v, Leavz'l‘l‘, 549 F, Supp. 2d 93, 95 (D.D.C. 2008) (citing
McNul't v. Gen. Motors Accepz‘ance Corp. oflnd., 298 U.S. l78, 189 (1936)) (other citation and
internal quotation marks omitted) (alterations in original). A court considering a motion to
dismiss for lack of jurisdiction must accept the factual allegations in the complaint as true.
Jerome Stevens Pharms., Inc. v. FDA, 402 F.3d 1249, 1253 (D.C. Cir. 2005). This "tenet" does
not apply to legal conclusions couched as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662,
678 (2009). When assessing a motion to dismiss under Rule l2(b)(l), a court may consider any
undisputed facts in the record, or "the complaint supplemented by undisputed facts plus the
court's resolution of disputed facts." Herbert v. Nczt'l Acaa'. of Scz`ences, 974 F.2d 192, 197 (D.C.
Cir. l992).
DISCUSSION

Although plaintiff improperly labels his causes of action as "Estoppel By Record" and
"Equitable Estoppel," and mentions those doctrines throughout the amended complaint, the
Court, as has defendant, discerns a claim arising out of the Social Security Administration’s
decision to suspend plaintiffs disability benefits.l On page two of the amended complaint,

plaintiff provides what he purports is a case name and claim number assigned by the Social

Security Administration, and he alleges that "defendant . . . brought an action against plaintiff . . .

through the . . . SSA [and other departments] . . . to terminate benefits for failure to no longer
meet a criteria justifying benefits . . . ." Am. Compl. at 2 11 24. In his opposition, plaintiff
contends that defendant should be estopped from denying his "claim for continued uninterrupted

SSI Benefits under the theory of due process . . . ." Pl.’s Opp’n at 5.

Despite plaintiffs failure to name the Social Security Administration or its Commissioner as
a defendant, the United States Attorney sensibly reached out to the SSA and has provided
information pertinent to plaintiffs benefits claim. Pursuant to Fed. R. Civ. P. l9(a), the Court
will order that Acting Social Security Commissioner Carolyn W. Colvin be joined as a defendant
in this action.

Plaintiff advances other incomprehensible arguments that have little or nothing to do with
his social security benefits. "A complaint may be dismissed on jurisdictional grounds when it ‘is
patently insubstantial,’ presenting no federal question suitable for decision." Tooley v.
Napolitano, 586 F.3d 1006, 1009 (D.C. Cir. 2009) (quoting Besz‘ v. Kelly, 39 F.3d 328, 330 (D.C.
Cir. 1994)). ln addition, dismissal on jurisdictional grounds is warranted when the complaint
"postulat[es] events and circumstances of a wholly fanciful kind." Crz`saj”z v. Hollarzd, 655 F.2d
1305, l307-08 (D.C. Cir. 1981). The Court agrees with defendant’s assessment that most of
plaintiffs "incoherent ramblings" set forth in the amended complaint merit dismissal of the case
under Rule l2(b)(l) as frivolous. Def.’s l\/Iem. of P. & A. in Support of Renewed Mot. to
Dismiss ("Def.’s Mem.") at 4.

With regard to the benefits claim, the Court agrees that dismissal is warranted for the
following two reasons. First, to the extent that plaintiff is raising a due process claim, Pl.’s
Opp’n at 5 , the record shows that plaintiff received the process due him insofar as he received
notice that his benefits were in jeopardy and was given a meaningful opportunity to respond. See
Decl. of Mandy Stokes ‘[Hl l2-16 [Dkt. # 26-l, ECF pp. l-5]; id., EX. l1-2,ECF pp. 77-80
(Notice of Disability Cessation ("Cess. Notice.")); see also Maz‘hews v. Eldridge, 424 U.S. 319,
349 (1976) (concluding that "an evidentiary hearing is not required prior to the termination of
disability benefits and that the present administrative procedures [providing notice and the
opportunity to present case] fully comport with due process"). Furthermore, "the mere allegation
of a due process violation [arising out of an SSA decision] is insufficient to raise a colorable
constitutional claim that will provide the Court with subject-matter jurisdiction." Maz`den v.

Bczrnhart, 450 F. Supp. 2d l, 4 (D.D.C. 2006) (citation omitted).

Second, plaintiff has not refuted with any cogent argument that he failed to properly
exhaust his administrative remedies by filing a timely administrative appeal of the decision dated
January 2l, 2009. See Def.’s Mem. at l0-l2. Plaintiff s benefits were suspended because he
failed to respond to "[s]everal attempts" to obtain his medical evidence. Cess. Notice at l. The
record shows that plaintiff lodged his administrative appeal on May 27, 2009, which was well
beyond the 60~day period about which the notice informed him; hence, the appeal was denied
that same day as untimely. Stokes Decl. 1[1] 17-l 8; see Cess. Notice at 2 (discussing appeal
rights). Plaintiff has not shown that he exercised his right to a hearing before an administrative
law judge, see Cess. Notice at 2, and the Social Security Act authorizes judicial review only
"after any final decision of the Commissioner of Social Security made after a hearing to which
[the individual] was a party . . . ." 42 U.S.C. § 405(g). Hence, this Court will dismiss plaintiffs
benefits claim without prejudice for want of jurisdiction.z See Wez'nberger v. Sal/z`, 422 U.S. 749,
763-64 (1975) (interpreting prerequisites of presentment and exhaustion "central to the requisite
grant of subject-matter jurisdiction" under the SSA); Ryan v. Bentson, l2 F.3d 245 (D.C. Cir.
l993) (affirming district court’s dismissal for want of jurisdiction where Secretary had not

waived exhaustion requirement for claim arising out of SSA’s suspension of benefits).

2 Whether to dismiss under Rule l2(b)(l) for lack of subject matter jurisdiction or under Rule

l2(b)(6) for failure to state a claim is debatable. The Supreme Court has interpreted Sczlfz` ’s
requirements for obtaining judicial review as having "two elements, only one [presenting a
benefits claim to the Secretary] of which is purely ‘jurisdictional’ " and, thus, "nonwaivable."
Mczthews v. Eldrz`cz’ge, 424 U.S. 3l9, 328 (1976). "The waivable element is the requirement that
the administrative remedies prescribed by the Secretary be exhausted." Ia’. The Court
recognized that "[t]he Secretary may waive the exhaustion requirement if he satisfies himself, at
any stage of the administrative process, that no further review is warranted either because the
internal needs of the agency are fulfilled or because the relief that is sought is beyond his power
to confer." Ia’. at 330. This Court finds the jurisdictional bar appropriate here because defendant
has not waived the exhaustion requirement and plaintiffs failure to provide the requested
medical evidence necessary to rendering a decision about his benefits arguably falls short of
satisfying the nonwaivable presentment requirement.

4

For the foregoing reasons, the Court will grant defendant’s motion to dismiss under Rule

l2(b)(l) for lack of subject matter jurisdiction and will dismiss the case. A final order

E,€. faa/viz

RoY`CE C. LAMBERTH
?/§ United States District Chief Judge
DATE: March , 2013

accompanies this l\/Iemorandum Opinion.